Case 1:20-cv-00320-JMS-DML Document 80 Filed 12/04/20 Page 1 of 1 PageID #: 365




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                )
                                 )
                   Plaintiff,    )
                                 )
                v.               )                No. 1:20-cv-00320-JMS-DML
                                 )
 CARMEL CLAY SCHOOLS,            )
                                 )
                   Defendant.    )
                                 )
                                 )
 OTHER PARTIES TO THE SETTLEMENT )
 AGREEMENT,                      )
                                 )
                   Intervenor.   )

                    Entry and Order from Discovery Conference
       The parties, by counsel, appeared for a discovery conference on December 4,

 2020, with the magistrate judge. The court heard arguments of counsel and

 provided some guidance. The parties must make any further submissions they

 want the court to consider by January 4, 2021.

       So ORDERED.

       Date: 12/4/2020                ____________________________________
                                         Debra McVicker Lynch
                                         United States Magistrate Judge
                                         Southern District of Indiana




 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
